Citation Nr: 1143914	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1968.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the RO that, in pertinent part, declined to reopen claims for service connection for bilateral hearing loss and for tinnitus on the basis that new and material evidence had not been received.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In January 2006, the Veteran testified during a hearing before RO personnel.  In its statement of the case, the RO announced that it had found new and material evidence to reopen the claims.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In September 2009, the Veteran withdrew his prior request for a Board hearing, in writing.

In March 2011, the Board found new and material evidence to reopen the Veteran's claims, and remanded the reopened claims for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability had its onset in service. 

2.  The preponderance of the evidence weighs against a finding that tinnitus was present during active service, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a January 2005 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disabilities on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on the claims.  The RO will address any notice defect when effectuating an award for a service-connected disability.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice. 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and available outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A. Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic diseases, such as sensorineural hearing loss (as a disease of the central nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2011).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the Veteran contends that a bilateral hearing loss disability had its onset in active service.  His Form DD 214 reflects that he served in the Army as a light weapons infantryman.

In January 2006, the Veteran testified that he did not have any hearing problems before active service, and did not recall any hearing problems during service.  He testified that he went through training on the firing range to qualify with a rifle and grenades, and that he did not wear earplugs at the time.  The Veteran also testified that his work during active service involved wire-guided missiles, which were noisy, and a mobile infantry with constant noise.  He testified that, following active service, he performed physical labor, such as digging ditches; and was not exposed to machinery noises at the time.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records at the time of the Veteran's enlistment examination in January 1963 show that he underwent audiometric testing.  The report of this testing reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
20
15
15
-
10

Service treatment records show that the Veteran was involved in a motor vehicle accident in October 1967.  Examination of the Veteran's ears at the time was negative.  The Veteran did experience right otorrhea for two-to-three weeks, which was believed to be cerebrospinal fluid.  There was no evidence of any hearing loss.  A report of audiometric testing in December 1967 at the time of separation reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
15
LEFT
10
5
10
-
10

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.)  By some medical authorities, auditory decibel thresholds of zero to 20 represent normal hearing, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, there is no evidence of sensorineural hearing loss manifested to a compensable degree within the first post-service year, and no basis to presume its onset in service.  

In this case, the Veteran also testified that he was denied employment with a company post-service because he failed a hearing test.  Private treatment records, received in September 1998, reveal that hearing loss had been noted recently in 1976 on an employment examination.  At that time the Veteran reported a past history of noise exposure in the Army, and that his hearing was worse in groups; he reported no medications and no head injury.  The assessment was noise-induced hearing loss.

The post-service records also reveal complaints of bilateral hearing loss in April 1984.  At that time, the Veteran complained of gradual hearing loss, bilaterally, over the past 14 years.  He reported a history of noise exposure with factory and machines.  VA assessment was mild functional bilateral sensorineural hearing loss with high pitched loss, which was severe and probably related to previous noise exposure.  An audiogram at that time revealed bilateral hearing loss.  

VA records show that the Veteran was referred for audiological evaluation in February 1987 due to "failed screening."  At that time he reported occasional difficulty hearing in noisy, crowded, group situations.  His history included moderate military and occupational noise exposure.  Testing revealed a bilateral, mild-to-severe, high frequency hearing loss.  Findings were consistent with the Veteran's reported history of noise exposure.

In April 2005, the Veteran reported a bilateral decrease in hearing sensitivity since 1968.  Situations of greatest difficulty included communicating in crowds.  Military noise exposure was reported while in the infantry, and occupational noise exposure as a painter was denied.

The Veteran underwent a VA examination in December 2006 for purposes of determining the nature and etiology of his bilateral hearing loss.  The examiner reviewed the claims file; and indicated that the Veteran was the primary source of information, and was considered a reliable historian.  His history of noise exposure included tanks, trucks, APCs, and guns during active service and without hearing protection.  The Veteran reported neither occupational nor recreational noise exposure.  Audiological test results showed a mild sloping (from 250 hertz to 3000 hertz), severe to profound (from 4000 hertz to 8000 hertz) sensorineural hearing loss of the right ear; and a mild sloping (from 250 hertz to 2000 hertz), moderately severe to profound (from 3000 hertz to 8000 hertz) sensorineural hearing loss of the left ear.  Given the entrance and separate examinations in active service were within normal limits for both ears and the lack of evidence of progression in service, the examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of acoustic trauma from trucks, tanks, APCs, and guns.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted, the December 2006 examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by noise exposure in active service.  The Board is troubled that the December 2006 examiner appeared not to have considered the Veteran's lay statements as to a continuity of symptomatology of progressive hearing loss post-service, even though the examiner had found the Veteran to be a reliable historian.  Both a private physician in 1976 and VA physicians in 1984 and 1987 suggested that the Veteran's current bilateral hearing loss was related to his history of noise exposure.  No other etiology has been proffered.  Consequently, the Board concludes that the evidence of record is essentially in equipoise as to the issue of whether the Veteran's bilateral hearing loss had its onset in service.  Thus, having resolved doubt in the Veteran's favor, the Board finds that a bilateral hearing loss disability was incurred in service.  See 38 C.F.R. § 3.102 (2011).  

B.  Tinnitus

The Veteran contends that his tinnitus is a direct result of exposure to excessive noise from tanks, trucks, APCs, and guns while serving as a light weapons infantryman in the Army in active service.

Service treatment records reflect no showing or complaint of ringing in the ears, or finding or diagnosis of tinnitus at the time of the December 1967 separation examination.

Moreover, private treatment records, received in September 1998, indicate that the Veteran had denied tinnitus in 1976.

The post-service records first show complaints of tinnitus, bilateral, high pitches, continual, several years later in April 1984; and of bilateral "ringing" tinnitus in April 1987.  Also, in April 2005, periodic binaural tinnitus was a concern.

In January 2006, the Veteran testified that he did not have buzzing or ringing in his ears in active service.  As noted above, the Veteran had testified regarding his excessive noise exposure in active service, but indicated that he never sought treatment for ringing in the ears in service.  He also testified that he was exposed neither to machinery noises nor loud noises post-service.

During a December 2006 VA examination, the Veteran reported the onset of tinnitus in 1975 while painting; and described it as periodic and ringing.  The examiner reviewed the claims file and noted that the Veteran separated from service in 1968.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma from trucks, tanks, APCs, and guns.

While the Veteran is competent to testify as to his history of symptomatology, the Board finds his assertions not credible in light of his denial of tinnitus in 1976, and his more recent statement of tinnitus having its onset in 1975.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  Here, there is no showing of a continuity of symptomatology of tinnitus in the years immediately following service discharge.
  
Consequently, having found the Veteran's statements that his symptoms had their onset in 1975 not credible, the Board further finds that the most probative evidence indicates that the Veteran's tinnitus is not linked to service.  As noted, the December 2006 examiner concluded that current tinnitus was not related to acoustic trauma from trucks, tanks, APCs, and guns in service.  The report of the December 2006 examination appears to be based on facts that are accurate as found by the Board, and contains sound reasoning.  There is no medical opinion to the contrary.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  As indicated above, the first credible showing of pertinent disability is long after service with no competent evidence that it is in any way related to service.  

In view of the absence of credible in-service findings of tinnitus, a lengthy period following service without credible evidence of complaints or treatment for tinnitus, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for tinnitus is not warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


